 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
      UNITED STATES OF AMERICA,                     NO. CR14-059 RSL
 9
                               Plaintiff
10
                         v.                         ORDER GRANTING
11                                                  STIPUATED BRIEFING
      SHAWN LUNDY
                                                    SCHEDULE
12
                              Defendant.
13
14
15         This Court, having reviewed the Stipulated Motion of the Parties proposing

16 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
17 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
18         a.        The government’s response to the motion should be filed on or before July

19                   19, 2021; and

20         b.        Any reply should then be filed on or before July 22, 2021; and

21         c.        The matter noted for July 23, 2021.
                       8th day of July, 2021.
           DATED this _____
22
23
24                                                     ROBERT S. LASNIK
25                                                     United States District Court Judge
     Presented by:
26
27 /s/ Teal Luthy Miller
   TEAL LUTHY MILLER
28 Assistant United States Attorney
     ORDER SETTING BRIEFING SCHEDULE/                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Lundy, CR14-059 RSL - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
